Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The objections to claims 7-8. 17-18, 22 and 25 are withdrawn in view of the amendments thereto.

Allowable Subject Matter
Claims 1-2, 11-12, 21-27, 29-31 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1-2, 11-12, 21-27, 29-31 the allowability resides in the overall structure of the device as recited in independent claims 1 and 11 and at least in part because claims 1 and 11 recite, “wherein the fresh air cooling system includes a fresh air intake, a fan wall, a filtration layer, and a cooling air chamber, and wherein the cooling air chamber is configured to generate different pressures and distribution patterns within the cooling air chamber to supply different amounts of air to the first layer and the second layer”.
The aforementioned limitations in combination with all remaining limitations of claims 1 and 11 are believed to render said claims 1 and 11 and all claims dependent therefrom patentable over the art of record.

While Campbell teaches many of the limitations of claims 1 and 11 as per pages 3-5 of the final office action dated 2/22/2022, neither Campbell nor any other art of record – either alone or in combination – teach or suggest the above mentioned limitations of claims 1 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY PAPE/Primary Examiner, Art Unit 2835